932 F.2d 969
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry SHEPARD, Plaintiff-Appellant,v.Michelle GROHOCKI, Darrell Terry, Sr., Thomas Taylor,Defendants-Appellees.
No. 91-1347.
United States Court of Appeals, Sixth Circuit.
May 14, 1991.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court.  A review of the record indicates that appellant appealed on February 26, 1991, from the July 31, 1990, magistrate's report and recommendation.


2
An order of the magistrate is not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).    Tripati v. Rison, 847 F.2d 548 (9th Cir.1988) (per curiam);  McGraw v. Connelly (In re Bell & Beckwith), 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam).  The magistrate was not given plenary jurisdiction in this case.


3
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.